Citation Nr: 1718184	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  05-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for chronic vertigo.

2.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1976 and from February 1978 and December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

The Veteran testified at a hearing before at the RO in January 2006.  The Veteran also testified at hearing before the undersigned Veterans Law Judge in December 2007.  A transcript of both hearings has been associated with the record.

When a veteran files a claim for an increased rating, he or she is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and SMC.  Comer v. Peake, 552 F.3d 1362, 1367 (Fed.Cir.2009); Rice v. Shinseki, 22 Vet. App. 447 (2009);  Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (citing Akles v. Derwinski, 1 Vet. App. 118, 121 (1991)).  The Veteran has been granted TDIU below and was also granted TDIU in June 2011 and the issue of special monthly compensation is addressed in the remand section.

The Board remanded this matter for development in May 2010.  This matter was referred to the VA Director of Compensation and Pension Services by the Board in March 2016.  The Acting Director of Compensation Services ("Director") issued an Advisory Opinion in June 2016.  The case is again before the Board for further appellate proceedings.

The issue of Special Monthly Compensation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been unable to obtain and maintain substantially gainful employment as a result of his chronic vertigo.


CONCLUSION OF LAW

The criteria for tdiu, due to vertigo, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and to assist with respect to the appellant's claim under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326 (2015).  Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose of serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, in this decision, the Board is granting TDIU on an extraschedular basis for the entire period currently on appeal and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the appellant and is therefore harmless. 




TDIU

Generally, TDIU is granted according to the criteria set forth in 38 C.F.R. § 4.16(a).  
TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.   Id.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  Id.    In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experiences, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2016).  It must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board must first refer the claim to the Director for extraschedular consideration.  Id.  The Board then may review the decision of the Director and make an independent determination on the matter.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b)

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Therefore, besides the issue of special monthly compensation addressed in the remand section, the issue is whether the Veteran was unable to secure substantially gainful employment because of his chronic vertigo disability. 

In June 2016, the Director rendered a negative opinion regarding the Veteran's claim.  The Director has first adjudicated the claim, and the Board may now proceed to evaluate the merits of the appeal. 

The Veteran graduated high school and has no formal education beyond and, as can be determined from the evidence of file, does not had specific relevant vocational training, and, to the extent the Veteran has had work experience, it has largely been in either short-term factory work, as a laborer, or as a clerical worker.  These factors have been considered in determining whether the Veteran could be gainfully employed.

In all lay statements by the Veteran made below, either included by a medical examiner in an VA examination report or opinion or made by the Veteran himself in a hearing or other statements, the Board has considered the Veteran's statements competent and credible to report lay observable symptoms of his chronic vertigo, such as dizziness, vomiting, nausea, or a tendency to fall or to be unsteady or to have unsteady gait.  Therefore, these statements are entitled to probative weight.

The Veteran's chronic vertigo has caused long periods of unemployment interspersed with sporadic, irregular, or short-term employment.  The Veteran linked his inability to hold steady work to problems with "dizziness" as long ago as September 2003.  See September 2003 VA treatment documents (noting lost job at IHOP after one month because of dizziness); see also May 2005 VA examination (noting the Veteran had not been regularly employed since at least 2003).  In the February 2006 VA examination, the Veteran's symptoms were assessed as vertigo, likely central, and symptoms were described as "severely debilitating."  In a Board hearing in December 2007, the Veteran claimed his hearing issues caused him to be dismissed recently after less than a year of employment, reported he must lean on objects for support, and that he could not drive because of issues with nausea, dizziness, and vomiting.  The October 2012 examiner stated the Veteran's symptoms were "refractory to treatment and have been worsening with time, it is unlikely that this patient will ever be able to safely maintain employment."  (Emphasis added).  The Veteran also reported falling because of dizziness on the first day of a job in the 1990s, resulting in the Veteran sustaining serious injury.  Id.; see also December 1997 private treatment record (reporting Veteran had accident with his left hand); November 2003 VA examination (reporting work accident caused by dizziness in turn caused by vertigo).  This lends support to a finding that the Veteran could not be safely gainfully employed, as he has a history of accidents on the job which are reported by him to be due to his vertigo.

The October 2012 examiner specifically stated that the Veteran could not be safely employed because of his chronic vertigo.  The Board finds that the opinion from the October 2012 VA examiner is probative and persuasive to the issue on appeal.  The VA examiner was a medical professional and provided his analysis after a thorough review of the file, examination, and explanation of the Veteran's symptoms which cause his inability to be gainfully employed.  The examiner stressed the severe level of the Veteran's chronic vertigo in support of his opinion that such disability interfered with the Veteran's employment.  There is likewise prior and repeated reports of dizziness, one of the symptoms attributed to the Veteran's chronic vertigo, causing employment issues including a work accident as long ago as the 1990s.  See December 2008 VA examination (noting work accident for the first time in 1995 because of vertigo); October 2012 VA examination (noting work injury caused by falling in 1997); June 2004 lay statement from wife (stating fired from job at VA hospital because he missed to many days as a result of health problems).  The VA examiner, in October 2012, provided a medical opinion stating that the Veteran is not capable of employment based on his chronic vertigo and that the Veteran's symptoms made it so it was "unlikely" that the Veteran "will ever be able to safely maintain employment."  The examiner reported the Veteran has suffered work accidents caused by his symptoms, which the examiner pointed to as a major factor for why the Veteran was not able to be employed.  This parallels the earlier statements in the February VA examination 2006, where the Veteran's symptoms were described by the examiner as "severely debilitating."  

The Veteran has had numerous other issues resulting from his chronic vertigo which would prevent him from being employed, such as an inability walk in the street without risking falling into the road and inability to walk unassisted, ride elevators, or drive because of dizziness and vomiting associated with his vertigo.  See, e.g., February 2006 VA examination; December 2007 Board hearing; June 2010 VA examination; October 2012 VA examination.  In a June 2010 VA examination, the Veteran reported incidences of walking into walls and frequent falls and the examiner stated he had unstable gait.  The Veteran has been unable for a number of years to drive because of his dizziness.  See October 2012 VA examination (stating Veteran cannot drive); February 1996 SSA records (stating Veteran was forbidden to drive by the VA as "it might be dangerous" and "[h]e weaves constantly" because of his dizziness).  The Veteran is reportedly currently using a cane and walker as assistive devices because of his dizziness and instability.  October 2012 VA examination.  The Veteran stated that the last time he drove, he hit another car.  See December 2007 Board hearing.  

The Veteran's chronic vertigo has been described as occurring "daily" in treatment documents and the vertigo impacts the Veteran's gait and ability to walk and there is a history leading up to the current claim of vertigo episodes increasing in occurrence.  See, e.g., August 2011 VA examination (reporting room spinning every morning when he wakes up); December 2007 Board hearing (reporting dizziness more than 15 minutes for 15 days out of the last month); February 2006 VA examination (daily vertigo 1or 2 times a day); see also December 2002 (reporting Veteran had nausea and other symptoms "about two to three times a week . . . [it] still lasts for hours at a time."); June 2000 ("[V]ertiginous episodes occurring approximately twice per week.  With this vertigo [the Veteran] has associated nausea, scotomata, and headaches every time.  The vertiginous episodes last minutes to hours.").  In the December 2002 VA examination, the examiner reported that the Veteran was described as having "disequilibrium whenever he tries to walk."  The Veteran's stance has been described as "unstable" and results in "uncontrolled falling."  See October 2012 VA examination.  The Veteran's instability causes him to fall about 3-4 times a month.  See August 2011 VA examination.

The October 2012 examiner directly stated the Veteran's chronic vertigo causes his inability to be employed..  The October 2012 examiner pointed to the accident in 1990s "as a result of uncontrolled falling and vertigo" as a reason he could not work, along with the Veteran being "unable to work in a sedentary position as proven by his attempts at ambulation."  There is also a VA examination from February 2006 describing the Veteran's vertigo as "severely disabling."  Additionally, as detailed above, medical treatment documents have stated that the Veteran is not able to stay employed because of his vertigo symptoms such as dizziness, nausea, and vomiting and treatment documents over the course of the appeal period report termination of employment as a result.  This has been true at least since the filing of the appeal.  Therefore, TDIU is appropriate for the entire period now on appeal.

Additionally, the Veteran meant the schedular requirements on 38 C.F.R. § 4.16(a) as of November 2010.  The Veteran, as of that date, had a combined rating of 70 percent with one rating of 50 percent for PTSD.  The Veteran was granted TDIU in June 2011 on a different basis separate from chronic vertigo.  The Veteran, for the same reasons discussed above regarding the period before November 2010, was unable to secure or follow substantially gainful employment from November 2010 to June 2011, as there is no evidence that his condition changed after November 2010. 

Accordingly, the Veteran is entitled to TDIU on an extraschedular basis for chronic vertigo.  38 C.F.R. § 4.16(b).  In reaching this determination, we note the opinion of Central Office that there was no showing of marked interference with employment.  That determination is unsupported by the record.


ORDER

Entitlement to TDIU, due to vertigo, is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND


SMC may be warranted when the Veteran has a single disability rated at 100 percent with an additional disability rated at 60 percent or more, when considering TDIU and temporary total ratings, or by reason of such veteran's disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Accordingly, the case is REMANDED for the following action:


Adjudicate the issue of entitlement to SMC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


